Case 1:93-cr-00123-UU Document 692 Entered on FLSD Docket 04/14/2021 Page 1 of 5



                       UNITED STATES DISTRICT (2Ot7RT            FILED BY
                       SOtJTHERN D ISTR T(2T 0F FI,OItIDA
                                                                                       D.C   .

                          C A SE MO : 93-CI.t-0O 123 -t;t;          AFF 13 2221
                                                                    CIX9KEL
                                                                          JSE'
                                                                   s.o.orFI
                                                                             D
                                                                             TOBLE
                                                                             ST Cm
                                                                          ..k.-MiAM!
 Dear Honorable Judge Ursula Ungaro ,

      First , I must say good day          you and your staff, and
 compliment you on the great job you are doing. Hopefully this
  letter finds you in the best of health . As for me , 1 am taking
 one day at a time , and trying to put my best foot forward .
     During th e last 28 years I have realized what a horrible
 mistake I made . 1 hope Your Honor w ill accept my apology and give
 me the chance to redeem mysetf     society . I th ink I h ave seen
 and learned     1ot from these 28 years I hav e been incarcerated ,
 so it wou ld be great for Your Honor to grant me the opportunity .
     Ptease see th e enclosed two letters I received here at F(2I
 Fort Dix : one from my teacher Hs. Davis , and one from the Head
 Chaplain , Dr . Gates , whom I have known for the past 10 years .
 Also , I was hand-picked by my reoreation superv isor , Mr .
 Mitchell, to be the Visiting Room Photographer, which job I have held
 for    years. To be hired for this job, I was interviewed by
        here a t Fort Dix , and within six months of coming to this
 institution I was working in the visiting room taking pictures .
     Your Honor , I don 't see how I am a threat to anyone or
 danger to the community . I have been working in the visiting room
 with families , including women and ch ildren for the past 4 years,
 with no complaints. I am still assigned to that job, and I
 guarantee that if the prison shou ld open back up right now
 wou ld be one of the first asked      return to work .
      Unfortunately , my unit, 5812 , is experiencing a second wave
 of (2OVID-19 . For the past month and a half w e are again
 quarantined due to people testing positive for (20VID -19 for
 second time . Your Honor , this COV1D-19 is for real.    still have
 lingering symptoms , especially back pain . Being i11 from (2OVID-
Case 1:93-cr-00123-UU Document 692 Entered on FLSD Docket 04/14/2021 Page 2 of 5



 19 was one of th e worst feelings of my life . I wouldn 't want to
 have tha t feeling again .
     My moth er 's dream was to see me before she died .
 Unfortunately , that is not going to happen because she passed .
 Hopefully sh e is in a better place . My dream is to be a better
 man and have a positive impact on boys and girls back home in
 Jamaica by keeping th em from making mistakes like I made . If Your
 Honor w ere to grant th is motion , I would expect to be deported to
 Jamaica , as my co-defendan t Mr . Griffiths recen tly was .
     I know I made the wrong choices 28 years ago , and I want Your
 Honor to know how remorseful I am .
     Your time in this matter is h ighly appreciated .

                                               Thank you ,


                                                     f*# A
 Dated : April     2021                        By     Walker
   Case 1:93-cr-00123-UU Document 692 Entered on FLSD Docket 04/14/2021 Page 3 of 5
                              POS IT IVE DEC ISION R EPOR T
U .S . DEPARYMRNT OF JUSTICE                                FEDERAT, BTm MAU OF PRISON S


     Institutioh: FcI Fort Dix
 2. Inmate's Name                       3. Register Numbec        1. Date of                 5. Time
 Byron Walker                           46692-004                 g- zo-zc1.
                                                                           j                 12:a: pm
 6. Place of Incident                   7. Assignment             8. Unit
 Education West                         aecreation West           5812

 9. Positive Behavior Demonstrated in Institution         .
 Related tc ISDS:                                               gnitive Skills
                                                                cational/career Skills
         Daily Living Skills
                                                              Leisure Time Skills
         Mental Health Skills
                                                              Character Skills
        Wellness Skills
         Interpersonal Skills
       '
        Academ ic Skilis

10. Justification (Description of Positive Bmhavior)

Walker is enrolled in GED class where he works diligently to achieve his diploma. He's very respectfui
and helps others. He has completed several recreational and educational programs: including: Leather
Cr#ft, CDL and - oyping. He has demonstrated the ability to display positiy; behaviot.




l1. Printed Name/signature of Reporting Employee                            l2. Date
E. Davis, Teacher                                                           9- 2c-2c1>

13. Approved by (Signature and title)       14. Date
Unit Manager




                            Dev nM               pzm t skl

     > + '           le          hr> '' f                        ' e br-                 sizse
                  X FX          CW          O             FM DX N- JO .
  Case 1:93-cr-00123-UU Document 692 Entered on FLSD Docket 04/14/2021 Page 4 of 5

                             POSIT IVE DE CISION RE PORT
U .S . DEPARTMRNT OF JU STICE                            FEDRQRT. BTm RAU OF PRISONS

                                                          Justifiçatign A eport
 1. Institution: FCI Fort Dix, NJ                                               .
 2. Inmate's Name                                         3. Register Number        4. Date of Inçident    5. Time
    Walker, Byrcn                                            46692-004                 l-ac-zoz:             8:1c a.m.

 6. Place of Incident                                     7. Assignment             8. Unit
    Weat chapel                                           Recreation                  5812
                                                          West/visiting Room
9. Positive Behavior Demonstrated in Institution                                   .e Skills
Related to
                                                                           zzicado-a
         iIyISDS :
              Living Skilis                                                  Cognitive Skills
        Mental Health Skiils                                                   oeational/career Skills
        Wellness :kills                                                        Leisure Time Skills
      Interpersonai Skilis                                                 W character Skills
   Justification (Description of Positive Behavior)
      Duràng his incareeration at FCI Fort Dix, Mr. Walker has demonstrated a sincere commitment toward
     preparing himself for reentky into soeiety . Throughout h&s incarceration, Mr. Walker has engaged
      in meaningful progrnmming that has provided a soiid fcundation towards his rem/try efforta.
      Reeognizing the relationship between faith and reentry, Mr. Walker has boen an active member of
      the Rastafariah community. Mr. Walker has fully immersed himself in b0th the weekly worship and
      study'services. Mr. Walket has assisted the Chaplaincy Department by ensuring that ali mo-Hors
      are aware of upeoming programs. Mr. Walker has been incarcerated for aimost 28 years. During
      this tïme, he's experience the Ioss of several family momnera including his mother, grandmother,
      sister; and a host of ciose relativos. These significant losses has impacted Mr. Falker's
      perspective on how he approaches life. Having served as Mr. Walker's chaplain for several years
      at two different facilities , and havàng spent countless hours providing him pastoral care and
      eounseling, I am convinced that if given the opportunity: Mr. Walker wouid experience successful
      reentry .




 11. Printed Name/signature of Reporting Employee                                             12. Date

 chaplain K. Gates                                                                               1/ao/20
 13. Approved by (signature and title)                         14. Date
 Dr.Kynn                                  5A 5s                z-ao-2o2o



     :6
      .
      $)'
        :                D.                 .     '.
                                                o ,'
                                                     tra te d Reen try Sk i l l s
        i
        s
        j
        lj
         k
         t.'
         $ f
           ..
           '- $
            '
              t
              J
              7
              !
              1
              .
              4
              1
              'r
               t
               j
               9.j:ï
               ,   i
                   ,  .-
                   l ,''
                       ..
                       '
                       t
                       ê
                       -                         '
                t.
                .        .                           ,,
                 ,r ... )(r:..
                             ;. , ..,,,,
    Thi               ;.ficate is awarded in recognition of
    d*- )
        ' . ating    .
                         s  notnh le reentry skills lt the
    Fede ' :   1
               #1(
                 1C örrectiona z zn su tu tion , Fort D ix ,
         ;'-
           .4 )j
               à
               ?s:
                 )
                 j
                 .
                 tr
                  àx''       ..                         '
         j
         ï';,)
             $'ï
               ;
               t
               '.'
                 4
                 t$)          NeY Jersey o
                             .. ..
                                 .,       ..,

                             );
                             ?
                             .t
                              j
                              -
                              ,
                              .
                              j.
                               j
                               y
                               t
                               j
                               ,j
                             ,.r
                                .
                             -)j ,... ..,j
                                ,q' t
                                L;
                                      .
                                         j
                                         )
                                         r
                                         .k
                                          p
                                          )
                                          .
                                          .
                                           j
                                            j
                                            i
                                            y
                                            g
                                            j
                                            ,i
                                             y
                                             j
                                             .
                                             .
Case 1:93-cr-00123-UU Document 692 Entered on FLSD Docket 04/14/2021 Page 5 of 5

                                                                              (-4rt     M 'JD
                                                                              o .       c)<
                                                                              @='&      yA d
                                                                              7$ .          o
                                                                              cr       r'21 73
                                                                                 r?    O
                                                                              = &      M c
                                                                              > )<     re >
                                                                              c:            p=
                                                                                  & F=.(p
                                                                               :< c :4 8
                                                                               & CD
                                                                               re
                                                                              w        7U
                                                                              c          X
                                                                              c          *
                                                                              c          >
                                                                              C'o
                                                                              GA         +P
                                                                              W
                                                                              &
                                                                                          I
                                                                                         &
                                                                                         &
                                                                                         >




                                                               = >      R
                                                               @=*&     H=
                                                               7) c     (D
                                                               B        N
                                                               i='7.: s'
                                                              ha O +
                                                                  N
                                                               >21(-* c
                                                               t'd 7r :3
                                                                      &*
                                                               twlZ rr             l    -4
                                                              t,u l=* (D
                                                              := g) n a            >    p
                                                                                        m
                                                              zxa B
                                                              cxn i=. (r           Q    ?
                                                               I      ('t          m    -j
                                                              'hd > >              N    O
                                                              N1< re              c z
                                                              (7A 23 (n           h.v)' .
                                                                                  pl 2.
                                                                                       Lz
                                                                 (D C
                                                                w     %.          Q c)
                                                                                  Z
                                                                      13               o)
                                                                = >               tt   :7
                                                                O N
                                                                C) l=.            T
                                                                B o

                                                                Qm L%
                                                                N2 O
                                                                W C
                                                                   N
